Citation Nr: 1434573	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of left knee ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to March 2000. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the RO. The Veteran testified before the undersigned Acting Veteran's Law Judge (VLJ) in a hearing at the RO in June 2011. A transcript of the hearing is of record. The Board remanded the issue on appeal in February 2012 for further development of the record. The development has been completed and the case has been returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

During the appeal period, there is painful range of motion in the left knee with flexion at most limited to 70 degrees, extension to zero degrees with pain, without recurrent subluxation or lateral instability


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the residuals of left knee ligament repair are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5260 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, lay statements, and VA examination reports  have been associated with the record.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Further, this appeal was remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, in pertinent part, requested that the RO schedule the Veteran for a contemporaneous VA examination to evaluate the manifestations and severity of the left knee disability. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the June 2011 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defect.  The undersigned's actions at the hearing supplement notice pursuant to the VCAA and the requirements of 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's residuals of left knee ligament repair has been assigned pursuant to diagnostic code (DC) 5260. Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. A separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257. 

Analysis

In this case, the Board concludes that the symptoms of the Veteran's residuals of left knee ligament repair do not warrant assignment of a rating in excess of 10 percent.

The August 2008 report of VA examination reflects the Veteran's complaint of constant pain (level 6), intermittent weakness, stiffness, swelling and instability or giving way associated with his left knee disability. He reported that he experienced flare-ups of pain (level 8) due to activity that could last 1-2 hours. Flare-ups of pain were precipitated by prolonged walking, running or climbing stairs and were alleviated with rest and pain medication. He stated that he must limit time spent on his feet during a flare-up. He wore a knee brace but did not use a cane. There were no reported episodes of dislocation or recurrent subluxation. Additionally, there were no reports of inflammatory arthritis. He spent much time on his feet (occupationally) and had occasional knee pain because of it.

Objectively, he had full extension of the left knee (with baseline pain) and flexion of the left knee limited to 100 degrees (with more pain at extreme). Medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal (i.e., there was no instability). There was varus tenderness on testing of the medial and lateral meniscus. He had no additional limitation in range of motion upon repetitive use due to pain, fatigue, weakness, lack of endurance and incoordination. Aside from tenderness on palpation of the left knee, there was no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement. His gait was with a left limp but his station was stable. Ankylosis was not documented.

The September 2009 report of VA examination reflects the Veteran's complaint of constant, mild aching pain with intermittent weakness, stiffness, instability or giving way and "locking" associated with his left knee disability. He reported having intermittent tenderness and swelling. He reported that he could experience flare-ups of severe, sharp pain due to activity that could last 2-3 hours. Flare-up of pain was precipitated by prolonged walking and standing and alleviated by rest, heat/ice and pain medication. He had to limit time spent on his feet during flare-up of pain. He reported that he uses a cane and wears a knee brace. He stated that he could walk for 5 minutes before he developed significant increase in left knee pain.

Objectively, there was tenderness on palpation and guarding of motion of the left knee. He walked with a pronounced left limp. Ankylosis and signs of inflammatory arthritis were not noted. He had full extension of the left knee (with baseline pain) and flexion of the left knee limited to 80 degrees (with more pain at extreme). There was no additional limitation of motion of the left knee on repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination. Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments and medial and lateral meniscus were all normal (i.e., no instability).

An August 2010 VA outpatient treatment record documents the Veteran's report of bilateral knee pain. He described the pain as a throbbing and aching pain. Pain was worse on standing and walking and improved with Vicodin. Objectively, there was no evidence of deformities or asymmetries. There was no warmness on palpation. There was no evidence of effusions or joint line tenderness. Anterior and posterior drawer signs were negative as was valgus and varus strain test.

An April 2011 VA outpatient treatment record documents the Veteran complaint of pain, stiffness, intermittent locking and sudden buckling of the knee. Objectively, there was crepitus on motion of the left knee. Pain was elicited by motion and tenderness was observed on ambulation. There was no evidence of effusion, erythema, misalignment or tenderness on palpation. Motion was normal and no anterior or posterior drawer sign was present. Additionally, McMurray test and patellofemoral apprehension test were negative.

The March 2012 report of VA examination reflects the Veteran's complaint of giving way, swelling, locking up (2-3 times per week) and pain associated with his left knee disability. Squatting and bending and prolonged positions in general aggravated his left knee pain. 

Objectively, he had full extension of the left knee (with no objective evidence of painful motion) and flexion of the left knee limited to 80 degrees (with objective evidence of painful motion at 70 degrees). He was able to perform repetitive-use testing without additional limitation in range of motion of the left knee. He had pain on movement of the left knee but otherwise had no functional loss for the left knee. All stability tests (anterior, posterior, medial-lateral) were normal and there was no evidence or history of recurrent patellar subluxation or dislocation. The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition. He reported that he regularly used a brace and occasionally used a cane.  The examiner noted that the x-ray evidence did not show patellar subluxation.  

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 10 percent for the residuals of left knee ligament repair disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's left knee disability has resulted in limitation of flexion to 45 degrees, let alone 30 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the left knee was limited 70 degrees with pain.  As the Veteran at maximum had extension limited to zero degrees with pain the findings do not more nearly approximate the criteria for a noncompensable rating under Diagnostic Code 5261 and thus a separate rating for limitation of extension is not warranted.  Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 10 percent under those diagnostic codes is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, given that instability of the left knee is not objectively demonstrated, a separate rating for such is not warranted. In this case, the 10 percent rating was assigned pursuant to 38 C.F.R. § 4.59 and the Board finds that the rating adequately contemplates the manifestations of the Veteran's left knee disability.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his residuals of left knee ligament repair does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and instability (giving out). However, the examinations disclosing that he did not have instability or limitation of motion warranting a higher rating, prepared by skilled professionals, are far more probative than his assertions in support of a claim for benefits. The Veteran has simply not provided evidence suggestive of a left knee disability of a greater severity to warrant a higher rating.

As the criteria for a rating higher than 10 percent for residuals of left knee ligament repair have not been demonstrated during the appeal period, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of left knee ligament repair.  The Board finds that the disability is manifested by painful motion and the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for the residuals of left knee ligament repair is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


